Reasons for Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2022 has been entered.
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Anvari (US 2011/0170619 A1) discloses a communication system 200 in Figure 2 including a radio card 210 for transmitting and/or receiving digital baseband signals, wherein the radio card 210 of the communication system 200 comprises: a plurality of analog to digital converters (ADCs) 1031-103A, each receives an RF signal from a receiver circuit 221 and outputs a sampled digital signal at line 106; and one or more digital signal processing (DSP) cores which may include the control block 101, the SPE 120, the CPP 130, and/or the FPGA or DSP 211, each processes data from at least one of the ADCs and outputs the processed data on one or more digital outputs. Wang et al. (US 2011/0169678 A1) relates to techniques for an analog-to-digital converter (ADC) using pipeline architecture includes a linearization technique for a spurious-free dynamic range (SFDR) over 80 deciBels and teaches a prototype ADC displays no latchup up to a linear energy transfer (LET) of 63 million electron-Volts square centermeter per milligram (MeV-cm2/mg), the highest tested LET, at elevated temperature (131 degrees 2 (square centimeter) at a linear energy transfer greater than or equal to 37 MeV cm2/mg (mega-electron Volts-square centimeter per milligram) as recited in claim 2 and similar features recited in method claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Young T. Tse/Primary Examiner, Art Unit 2632